Citation Nr: 0911095	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-10 727	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.F.




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from February 1942 to 
September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision in which 
the RO denied a rating in excess of 30 percent for PTSD.  The 
Veteran filed a notice of disagreement (NOD) in November 
2005, and the RO issued a statement of the case (SOC) in 
March 2006.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later in March 
2006.

In April 2007, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In a decision issued in December 2007, the Board denied the 
Veteran's claim for a rating in excess of 30 percent for 
PTSD.  The Veteran, in turn, appealed the denial to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In October 2008, counsel for VA's Secretary and the 
Veteran's representative (the parties) filed a Joint Motion 
for Remand with the Court.  By Order dated in November 2008, 
the Court granted the motion, vacating the Board's decision 
and remanding this matter to the Board for further 
proceedings consistent with the Joint Motion.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.




REMAND

In light of points raised in the Joint Motion, and review of 
the claims file, the Board finds that further RO action on 
this matter is warranted.

In the Joint Motion, the parties noted that the Board did not 
provide adequate reasons or bases for determining that the 
Veteran was not entitled to a rating in excess of 30 percent 
rating for PTSD.  The parties noted that the report of the 
September 2005 VA PTSD examination reflected that the Veteran 
had some symptoms among those listed under the criteria for a 
50 percent rating and a symptom among those listed under the 
criteria for a 70 percent rating.  The September 2005 VA 
examination is the only evaluation of the Veteran's service-
connected PTSD of record since he filed his claim in June 
2005.

The Board finds that, given the above, further examination is 
needed to resolve the claim for increase.  See 38 C.F.R. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).  See also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to 
provide a veteran with a thorough and contemporaneous medical 
examination);   and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous").  

Accordingly, the RO should arrange for the Veteran to undergo 
VA examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby notified that failure to 
report to the scheduled evaluation and/or examination, 
without good cause, shall result in a denial of the claim for 
an increased rating.  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled evaluation and/or 
examination, the RO should obtain and associate with the 
claims file (a) copy(ies) of the notice(s) of the evaluation 
and/or examination sent to him by the pertinent VA medical 
facility.

In addition, the Board notes that during the September 2005 
VA PTSD examination, the Veteran said that he received 
treatment from Dr. Hall, a private physician.  During the 
April 2007 Board hearing, however, the Veteran said that he 
never had any treatment for PTSD.  Hence, it is unclear 
whether Dr. Hall actually treated the Veteran for PTSD.  
Therefore, prior to arranging for the appellant to undergo 
further examination, to ensure that all due process 
requirements are met, and the record before the examiner is 
complete, the RO should also give the appellant another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal (including any outstanding private 
medical records from Dr. Hall for treatment of PTSD).  The 
RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  The RO's 
readjudication of the claim should also include consideration 
of whether "staged rating" (assignment of different ratings 
for distinct periods of time, consistent with the facts 
found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509- 
510 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for an increased rating for PTSD, 
including any outstanding records from Dr. 
Hall.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the Veteran to undergo 
VA examination, by a psychiatrist, at a VA 
medical facility. The entire claims file, 
to include a complete copy of this REMAND, 
must be provided to the psychiatrist 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions (to 
specifically include the Veteran's 
description of his PTSD symptoms).  All 
necessary tests and studies, to include 
psychological testing, if warranted, should 
be accomplished (with all results made 
available to the psychiatrist prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of:  
memory loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal ideation; 
and delusions and/or hallucinations.  The 
examiner also should render a multi-axial 
diagnosis, including assignment of a Global 
Assessment of Functioning (GAF) scale score 
representing the level of impairment due to 
the Veteran's PTSD, and an explanation of 
what the score means.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a higher 
rating for PTSD in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim should include 
consideration of whether staged rating, 
pursuant to Hart (cited to above), is 
appropriate.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


